DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–4, 6–8, 13 and 15–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2019/0297431 (published 26 September 2019) (“Oesch”); US Patent Application Publication 2018/0342794 (filed 23 May 2017) (“Han”); US Patent Application Publication 2019/0069068 (filed 25 August 2017) (“Villasenor”) and US Patent 10,045,111 (patented 07 August 2018) (“Bonner”).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Oesch; Han; Villasenor; Bonner and US Patent Application Publication 2016/0373867 (published 22 December 2016) (“Ozden”).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Oesch; Han; Villasenor; Bonner and US Patent Application Publication 2007/0197180 (published 23 August 2007) (“McKinzie”).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Oesch; Han; Villasenor; Bonner and US Patent Application Publication 2017/0310008 (published 26 October 2017) (“White”).
Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Oesch; Han; Villasenor; Bonner and US Patent 7,825,715 (patented 02 November 2010) (“Greenberg”).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Oesch; Han; Villasenor; Bonner and US Patent Application Publication 2019/0246221 (filed 05 February 2018) (“Shariati”).
Claim 1 is drawn to “a hearing aid.” The following table illustrates the correspondence between the claimed hearing aid and the Oesch reference.
Claim 1
The Oesch Reference

The Oesch reference similarly describes a set of hearing aids 10, 11. Oesch at ¶ 20, FIG.1.
“an antenna configured to transmit and/or receive electromagnetic energy,
Each of Oesch’s hearing aids 10, 11 includes an interface 20 having an antenna 26 that transmits and receives electromagnetic waves 30. Id. at ¶ 22, FIG.1. For example, antenna 26 transmits and receives EM energy 30 representing audio signals from external sources or audio that is shared between hearings aids 10, 11 in a binaural hearing arrangement. Id. at ¶¶ 22, 23, FIG.1.
“a transmission and/or reception circuit connected to the antenna for transmission and/or reception of the electromagnetic energy via the antenna,
Oesch’s interface further includes a transceiver 28 connected to antenna 26. Id. at ¶¶ 22, 25, FIG.1.
“a controllable impedance circuit connected to the antenna, so as to allow adjusting of impedance of the antenna to one of a plurality of selectable impedances,
“a coupling circuit configured to sense an electric return power from the antenna, and to generate a power signal based on the sensed electric return power, and
“a processor programmed with pre-stored information about a sequence of the plurality of selectable impedances,
“the processing being configured to perform an impedance control process of

“determining whether said power signal is above a preselected threshold value, and
“generating a tuning control signal to the controllable impedance circuit, so as to adjust the impedance of the antenna to a next selected impedance in the sequence in response to determining that said power signal is above the preselected threshold value,

“wherein the processor receives notification from a sensor on the hearing aid of a change in placement of the hearing aid with respect to the ear, after startup of the hearing aid, the processor being configured to initiate the performance of the impedance control process in response to said notification.”
Oesch’s hearing aids 10 include accelerometers used to detect the side of the head they are being worn in. Id. at ¶¶ 10–13. Oesch, however, does not describe a sensor for detecting when hearing aids 10 are placed in or at the ear, let alone using any type of don/doff detection to influence an impedance matching control process as claimed.

Table 1
The table, above, shows that the Oesch reference describes a hearing aid that includes an antenna and transceiver like the claimed hearing aid. Oesch, however, does not anticipate the claimed hearing aid for two reasons. First, Oesch does not describe any type of impedance matching circuitry. Second, Oesch does not describe the claimed processor control of impedance matching based on a notification from a sensor after startup of the hearing aid. These are not patentable differences.
Id. Han’s impedance matching circuit includes a tuner 102 that includes multiple controllable impedances (e.g., capacitors). Id. at ¶¶ 49, FIGs.3, 6. Han’s circuitry further includes a directional coupler 142. Id. at ¶ 63, FIG.6. During transmission, coupler 142 will sense reflected energy S11 from antenna 40. Id. at ¶ 64. Control circuitry/processor 28 will then analyze returned power signal S11 and generate control signals 103 to adjust the tuner’s impedances. Id. at ¶¶ 106–122, FIG.10. When control circuitry 28 determines that the returned power is too great, it determines new control line values for the tuner. Id. In particular, Han sequentially moves through a set of N allowable tuning states until the best possible tuning state has been found. Id.
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Oesch’s hearing aids 10, 11 to include impedance matching circuitry similar to the circuitry described by the Han reference. Oesch’s hearing aids 10, 11 would then couple a tuner to antenna 26. See Han at ¶¶ 49, FIGs.3, 6.. The tuner would contain multiple controllable impedances, providing at least two steps of adjustment. See id. Hearing aids 10, 11 would also include a bi-directional coupler connected to See id. at ¶ 63, FIG.6. The coupler would sense return power and provide a returned power signal to a processor. See id. ¶ 64. The processor would analyze the power signal and control the impedances within the tuner to provide an impedance match between transceiver 28 and antenna 26. See id. at ¶¶ 106–122, FIG.10. More particularly, following the teachings of Han, Oesch’s processor would be modified to include pre-stored information about a sequence of allowable tuning states—namely, an order in which multiple impedance elements will be adjusted. See Han at ¶¶ 106–122 (describing the sequential selection of N (e.g., 4) tuning states). The processor would then receive the power signal from the bi-directional coupler and determine if S11 exceeds a threshold. See id. And if the inequality is satisfied, the processor would generate a tuning control signal to select the next allowable tuning state for the variable capacitive elements included in tuner 102. See id.
Concerning the second difference, the Villasenor reference describes a headset 10 that, like Oesch’s hearing aids, is worn at the user’s head and is battery-powered. Villasenor at Abs., ¶¶ 2–10, FIG.1. Villasenor teaches and suggests adding a don/doff sensor 203 to headset 10. Id. at ¶ 38, FIG.4. Subsequent to turning to headset 10 on at a step 300, processing logic 206 performs an enhanced power management method by detecting the state of sensors 202, 203 indicating when headset 10 is being worn, being removed and lying flat or not. Id. at ¶¶ 41, 42, 47, FIGs.4, 5. Logic circuitry 206 and Id. at ¶¶ 41, 42, 47–60, FIGs.4, 5, 7. Together, sensor 203 and logic 207 allow the headset to minimize power consumption by disabling power-consuming functions when the headset is removed by the user. See id. The Bonner reference similarly teaches and suggests detecting a headset’s don/doff status and adjusting power consumption, including selectively enabling/disabling wireless communication circuitry. Bonner at col. 1 ll. 27–43, col. 2 ll. 1–21. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to add a don/doff sensor, like Villasenor’s sensor 203, to Oesch’s hearing aids 10 so particular functions of hearing aids 10 may be selectively turned on/off or controlled to only operate when needed. This would prevent power consuming processes from drawing battery power except when hearing aids 10 are donned and actively employed by a user. In one obvious embodiment, one of ordinary skill would have programmed Oesch’s hearing aids 10 to perform a power-on initialization and to then monitor don/doff sensors to determine when the hearing aids are donned/doffed by a user. See Villasenor at ¶ 47, FIG.5. Oesch’s hearing aids 10 would then selectively enable/disable wireless communication, including enabling/disabling impedance matching, such that wireless communication and impedance matching are only enabled when the hearing aid is donned after hearing aids 10 are powered on. See Bonner at col. 1 ll. 27–43, col. 2 ll. 
Claim 2 depends on claim 1 and further requires the following:
“wherein the antenna is configured to radiate and/or receive electromagnetic energy in the frequency range of 50 MHz to 50 GHz.”
Claim 3 depends on claim 2 and further requires the following:
“wherein the antenna and the transmission and/or reception circuit are configured for transmission and/or reception of the electromagnetic energy at a frequency of within 2.4-6 GHz.”
Similarly, the Oesch reference describes operating hearing aids 10, 11 at 2.4 GHz. Oesch at ¶ 24. For the foregoing reasons, the combination of the Oesch, the Han, the Villasenor and the Bonner references makes obvious all limitations of the claims.
Claim 4 depends on claim 1 and further requires the following:
“wherein the hearing aid is a Receiver-In-The-Ear type hearing aid comprising a receiver configured for In-The-Ear position and a housing configured for housing at least the processor of the hearing aid.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding a processor, like Han’s control circuitry 28 to Oesch’s hearing aids 10, 11. Moreover, the Oesch reference describes implementing hearing aids 10, 11 as receiver-in-the-canal type hearing aids, where a receiver is mounted in the ear canal and other components (including a processor like Han’s control circuitry 28) are mounted in a separate ear-See Oesch at ¶ 20. For the foregoing reasons, the combination of the Oesch, the Han, the Villasenor and the Bonner references makes obvious all limitations of the claims.
Claim 5 depends on claim 4 and further requires the following:
“wherein the antenna is at least partly positioned along a wire serving to connect the receiver and the housing of the hearing aid.”
The Oesch reference describes hearing aids 10, 11, such as receiver-in-the-canal hearing aids, that include an antenna 26. Oesch at ¶ 20. Oesch does not describe where to position antenna 26, let alone suggest disposing antenna 26 along a wire that connects the receiver and the housing. This is not a patentable difference, however, since the Ozden reference describes including an antenna along the wire that connects a receiver 31 to a housing 33. Ozden at ¶¶ 77, 78, FIG.3. This would have reasonably suggested to one of ordinary skill in the art that disposing Oesch’s antenna 26 along the wire connecting an in-canal receiver to the hearing aid’s housing. For the foregoing reasons, the combination of the Oesch, the Han, the Villasenor, the Bonner and the Ozden references makes obvious all limitations of the claims.
Claim 6 depends on claim 1 and further requires the following:
“further being configured for receiving a wirelessly transmitted audio signal via the antenna.”
Claim 7 depends on claim 1 and further requires the following:
“further being configured for transmitting a wireless audio signal via the antenna.”

Claim 8 depends on claim 1 and further requires the following:
“wherein the coupling circuit comprises a sensing coupler configured to sense a fraction of transmission or receiving signal in one direction to or from the antenna.”
Claim 9 depends on claim 8 and further requires the following:
“wherein said sensing coupler is a one-directional coupler.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding Han’s directional coupler 142 to Oesch’s interface 20. The coupler would sense a fraction of a transmission signal (e.g., a reflected signal) or a receiving signal and provide the sensed signals to corresponding detectors 106, 107. See Han at ¶ 64. Han’s coupler is described as a bi-directional coupler that senses signals flowing to and from antenna 40. Han at ¶ 63. The McKinzie reference, however, describes a known prior art alternative accomplishes the same function using two unidirectional, or one-directional, couplers. See McKinzie at ¶¶ 30, 44, FIGs.1, 3. Accordingly, it would have been obvious to simply substitute x’s alternative directional coupler solution for the one described by Han. For the foregoing reasons, the combination of the Oesch, the Han, the Villasenor, the Bonner and the McKinzie references makes obvious all limitations of the claims.
Claim 10 depends on claim 8 and further requires the following:
“wherein said sensing coupler is a non-directional coupler.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding Han’s directional coupler 142 to Oesch’s interface 20. The White reference similarly suggests the obvious alternative of using a non-directional capacitive coupler that senses an electronic field. See White at ¶¶ 24, 33, 34, FIGs.1, 2 (describing the alternative use of directional and non-directional couplers for sensing reflected power). Accordingly, it would have been obvious to alternatively implement Han’s coupler as a non-directional coupler. For the foregoing reasons, the combination of the Oesch, the Han, the Villasenor, the Bonner and the White references makes obvious all limitations of the claims.
Claim 11 depends on claim 1 and further requires the following:
“wherein the controllable impedance circuit comprises a plurality of circuit elements which are controllably connectable in response to the tuning control signal, so as to provide a plurality of different impedances.”
Claim 12 depends on claim 11 and further requires the following:
“wherein said circuit elements comprises a plurality of capacitors.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding Han’s tuner 102 to Oesch’s interface 20. The tuner would include a plurality of digitally tunable capacitors (“DTC”). See Han at ¶ 49. One of ordinary skill would have accordingly used a known DTC, such as the one described by Greenberg, which includes a plurality of selectively 
Claim 13 depends on claim 1 and further requires the following:
“wherein the processor is programmed to continuously receive the power signal, and to continuously generate a tuning control signal causing the controllable impedance circuit to adjust impedance of the antenna in order to minimize impedance mismatch of the antenna.”
The :Han reference similarly programs processor to continuously receive a reflected power signal and adjust the elements of tuner 102. See Han at ¶ 118, FIG.10 (step 230.) (Cf. Spec. at p. 3 ll. 13–15.) For the foregoing reasons, the combination of the Oesch, the Han, the Villasenor and the Bonner references makes obvious all limitations of the claims.
Claim 14 depends on claim 1 and further requires the following:
“wherein the transmission and/or reception circuit comprises a radio frequency carrier generation circuit.”
Oesch’s hearing aids 10, 11 include an interface 20 to wirelessly transmit/receive signals 30 between the hearing aids. One of ordinary skill in the art would have known that wirelessly transmitting/receiving signals would require a radio frequency carrier generation circuit, like the one claimed. The Shariati reference, for example, describes a pair of hearing aids See id. at ¶ 32, 33, FIGs.2B, 2C. Accordingly, it would have been obvious to include the claimed radio frequency carrier generation circuitry in Oesch’s transceivers 28. For the foregoing reasons, the combination of the Oesch, the Han, the Villasenor, the Bonner and the Shariati references makes obvious all limitations of the claims.
Claim 15 is drawn to a “method for matching impedance of an antenna in a hearing aid.” The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Oesch’s hearing aids 10, 11 to include an impedance matching circuit, such as the one described by the Han reference. The rejection also shows that the circuitry would perform the claimed acts of sensing an electric return power 124 from the antenna, generating a power signal 128, generating tuning control signals 122 and digitally adjusting the impedance elements 302 of the antenna (i.e., adjusting in at least two discrete steps). Han at ¶¶ 106–122. For the foregoing reasons, the combination of the Oesch, the Han, the Villasenor and the Bonner references makes obvious all limitations of the claims.
Claim 16 depends on claim 2 and further requires the following:
“wherein the hearing aid is a Receiver-In-The-Ear type hearing aid comprising a receiver configured for In-The-Ear position and a 
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding a processor, like Han’s control circuitry 28to Oesch’s hearing aids 10, 11. Moreover, the Oesch reference describes implementing hearing aids 10, 11 as receiver-in-the-canal type hearing aids, where a receiver is mounted in the ear canal and other components (including a processor like Han’s control circuitry 28) are mounted in a separate ear-supported housing, typically behind the ear. See Oesch at ¶ 20. For the foregoing reasons, the combination of the Oesch, the Han, the Villasenor and the Bonner references makes obvious all limitations of the claims.
Claim 17 depends on claim 3 and further requires the following:
“wherein the hearing aid is a Receiver-In-The-Ear type hearing aid comprising a receiver configured for In-The-Ear position and a housing configured for housing at least the processor of the hearing aid.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding a processor, like Han’s control circuitry 28 to Oesch’s hearing aids 10, 11. Moreover, the Oesch reference describes implementing hearing aids 10, 11 as receiver-in-the-canal type hearing aids, where a receiver is mounted in the ear canal and other components (including a processor like Han’s control circuitry 28) are mounted in a separate ear-supported housing, typically behind the ear. See Oesch at ¶ 20. For the foregoing reasons, the combination of the Oesch, the Han, the Villasenor and the Bonner references makes obvious all limitations of the claims.
Claim 18 depends on claim 2 and further requires the following:
“further being configured for receiving a wirelessly transmitted audio signal via the antenna.”
The Oesch reference similarly describes using antenna 26 to receive and transmit audio signals, such as audio signals from a companion hearing aid or an external audio source. Oesch at ¶¶ 22, 23. For the foregoing reasons, the combination of the Oesch, the Han, the Villasenor and the Bonner references makes obvious all limitations of the claims.
Claim 19 depends on claim 3 and further requires the following:
“further being configured for receiving a wirelessly transmitted audio signal via the antenna.”
The Oesch reference similarly describes using antenna 26 to receive and transmit audio signals, such as audio signals from a companion hearing aid or an external audio source. Oesch at ¶¶ 22, 23. For the foregoing reasons, the combination of the Oesch, the Han, the Villasenor and the Bonner references makes obvious all limitations of the claims.
Claim 20 depends on claim 4 and further requires the following:
“further being configured for receiving a wirelessly transmitted audio signal via the antenna.”
The Oesch reference similarly describes using antenna 26 to receive and transmit audio signals, such as audio signals from a companion hearing aid or an external audio source. Oesch at ¶¶ 22, 23. For the foregoing reasons, the combination of the Oesch, the Han, the Villasenor and the Bonner references makes obvious all limitations of the claims.

Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply at 2–7 (19 October 2021) includes remarks pertaining to the rejections included in the Non-Final Rejection (19 July 2021). Applicant’s remarks concern the following limitation of claim 1:
“wherein the processor receives notification from a sensor on the hearing aid of a change in placement of the hearing aid with respect to the ear, after startup of the hearing aid, the processor being configured to initiate the performance of the impedance control process in response to said notification.”
Applicant characterizes this limitation as one in which a processor determines an appropriate time to perform a specific action. In particular, the processor determines after startup when a sensor detects a placement change and uses that time indication to trigger an impedance control process. The Examiner generally agrees with this characterization of the claim. However, the claim language still broadly includes the behavior contemplated by the cited prior art combination.
The prior art rejection of claim 1 addresses this limitation with the combined teachings of the Oesch, the Han, the Villasenor and the Bonner references. Oesch provides a base hearing aid with an antenna and wireless circuitry. The Han references teaches and suggests modifying Oesch’s hearing aid to include a processor capable of performing an impedance control process continuously during transmission. The Villasensor and Bonner references teach and suggest modifying Oesch’s hearing aid to include a don/doff sensor and other orientation sensors to determine, after startup, a change in the placement of the hearing aid relative to an ear and to trigger power saving features that selectively enable/disable features. For example, the Bonner reference teaches and suggests selectively enabling/disabling wireless communication circuitry based on a device’s don/doff status. In a reasonably foreseeable implementation, the impedance control process would occur continuously while the hearing aid is wirelessly transmitting data. However, the transmission and its attendant impedance control process would only be initiated after a don/doff sensor indicates that the hearing aid is in a donned state. This configuration corresponds to the claimed limitation.
Applicant’s remarks highlight a difference between the prior art combination and Applicant’s disclosed invention, though the difference is not reflected in the current claim language. The prior art combination cited in the rejection determines a time to enable a wireless transmission function which in turn enables an impedance control function. The two functions are tied together. The disclosed invention, on the other hand, triggers an impedance control function apart from wireless transmission, such that the impedance control function occurs only when a hearing aid’s placement changes relative to an ear. (Spec. at p. 6 ll. 5–15.) In other words, the cited prior art teaches triggering a continuous impedance control process while the disclosed invention involves triggering a discrete impedance control process. For the foregoing reasons, Applicant has not persuasively established any error in the Office action, and all the rejections will be maintained.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

1/6/2022